                                                 Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 1 of 16
                                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                 HOUSTON DIVISION


Case Name:                  iHeartMedia, Inc.                                                                                                              Petition Date:                     March 14, 2018
Case Number:                18-31274 (MI)


                                                                            Monthly Operating Report Summary for the Period Ending
       Monthly Period (USD $ millions) (1)                   Apr-18          May-18           Jun-18           Jul-18         Aug-18           Sep-18          Oct-18          Nov-18      Dec-18          Jan-19
Revenues (MOR-6)                                                417.9           318.7             305.9            281.1         299.4            329.5           349.4           343.7       326.0           231.8
Operating Income (MOR-6)                                         63.9            80.9              77.1             55.2          76.8              62.4          104.8           107.1         57.3             7.6
Net Income (Loss) (MOR-6)                                      (139.8)           57.7            (119.7)            49.6          66.9              11.9          100.2           104.2         (0.0)           (9.5)
Payments to Insiders (MOR-9)                                      6.1             3.7               3.7              3.7           6.3               0.7             6.2            0.7          0.7             0.7
Payments to Professionals (MOR-9)                                 1.4             1.0               1.4             15.7          10.1              15.8            21.0           12.8         12.7            14.5
Total Disbursements (Exhibit A)                                 306.4           260.2             622.1            251.7         396.1            254.8           335.8           251.4       300.7           302.8

**The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have disbursements broken down by case number on Exhibit A attached**
**The original of this document must be filed with the United States Bankruptcy Court**
                                                                                                                                                                                               Circle One
Required Insurance Maintained                                                             Are all accounts receivable being collected within terms?                                        Yes         No
As of Signature Date                                     Exp. Date                        Are all post-petition liabilities, including taxes, being paid within terms?                     Yes         No
Excess Liability       Yes (X) No ( )                          Various                    Have any pre-petition liabilities been paid?                                                     Yes         No
Worker's Compensation Yes (X) No ( )                           Mar-19                     If so, describe Pursuant to various "first day" orders, including Talent, Taxes, Employee
General Liability      Yes (X) No ( )                          Mar-19                                        Wages & Benefits, Insurance, Cash Management, and Customer Programs
Auto Liability         Yes (X) No ( )                          Mar-19                     Are all funds received being deposited into DIP bank accounts?                                   Yes         No
Other                  Yes (X) No ( )                          Various                    Were any assets disposed of outside the normal course of business?                               Yes         No
                                                                                          If so, describe n/a
                                                                                          What is the status of your Plan of Reorganization?
                                                                                            On January 22, 2019 and October 18, 2018, respectively, the Debtors filed an updated Plan of Reorganization
                                                                                            (Docket #2521) and an updated Disclosure Statement (Docket #1633). The Plan of Reorganization was approved on
                                                                                           January 22, 2019 (Docket #2525). These are updates to prior filings (Dockets 551, 552, 982, 1213, 1301, 1304, 1347,
                                                                                           1348, 1349, 1441, 1445, 1467, 1469, 1474, 1481, 1482, 1484, 1605, 1606, 1626, 1627, 1632, 2207, 2232, 2245, 2452,
                                                                                           2515, and 2516).
                                                                                           I certify under penalty of perjury that the following complete
Attorney Name:              Matthew D. Cavenaugh                                           Monthly Operating Report (MOR), consisting of MOR-1 through
Firm Name:                  Jackson & Walker LLP                                           MOR-9 plus attachments, is true and correct.                                                     Senior Vice President,
Address:                    1401 McKinney St.                                                                                                                                             Chief Accounting Officer,
                            Suite 1900                                                     SIGNED X                    /s/ Scott D. Hamilton                                Title:         and Assistant Secretary
City, State, ZIP:           Houston, Texas 77010                                                           (Original Signature)
Telephone/Fax:              +1 (713) 752-4284
                                                                                                                Scott D. Hamilton                                                                3/14/2019
                                                                                                            (Print Name of Signatory)                                                               Date

Notes:
(1) The period ending: "Apr-18" includes the Post-Petition activity from March 15, 2018 through April 30, 2018

    MOR-1                                                                                                                                                                                                      Page 1 of 16
                                       Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 2 of 16
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                            HOUSTON DIVISION

Case Name:                iHeartMedia, Inc.                                                                                           Petition Date:                  March 14, 2018
Case Number:              18-31274 (MI)

                                                     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                              DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
                   On March 14, 2018 (the “Petition Date”), iHeartMedia, Inc. and certain of its affiliated debtors, as debtors and debtors in possession (collectively, the
             "Debtors"), each commenced with the United States Bankruptcy Court for the Southern District of Texas (the "Court") a voluntary case under Chapter 11 of
             Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing their properties
             as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On March 15, 2018, the Bankruptcy Court entered an order
             authorizing the joint administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. On March 21, 2018, the United
             States Trustee for Region 7 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102(a)(1) of the Bankruptcy Code.


                  1.      General Methodology: The Debtors are filing this monthly operating report (the “MOR”) solely for purposes of complying with the monthly
                          operating requirements applicable in the Debtors’ chapter 11 cases. The financial information contained herein is unaudited, limited in scope, and
                          as such, has not been subject to procedures that would typically be applied to financial statements in accordance with accounting principles
                          generally accepted in the United States of America (“U.S. GAAP”). The MOR should not be relied upon by any persons for information relating
                          to current or future financial condition, events, or performance of any of the Debtors or their affiliates, as the results of operations contained
                          herein are not necessarily indicative of results which may be expected from any other period or for the full year, and may not necessarily reflect
                          the combined results of operations, financial position, and schedule of receipts and disbursements in the future. There can be no assurance that
                          such information is complete, and the MOR may be subject to revision. The following notes, statements, and limitations should be referred to,
                          and referenced in connection with, any review of the MOR.

                  2.      Basis of Presentation: For financial reporting purposes, the Debtors prepare consolidated financial statements, which include information for
                          iHeartMedia, Inc., and its Debtor and non-Debtors subsidiaries. This MOR only contains financial information of the Debtors. For the purposes of
                          MOR reporting, the accompanying Balance Sheets and Statement of Income (Loss) of the Debtors have been prepared on a condensed combined
                          basis. This basis of presentation is consistent with footnotes and related disclosures contained within the Form 10-Q filed by iHeartMedia, Inc. for
                          the quarterly periods ended March 31, 2018, June 30, 2018 and September 30, 2018 and Form 10-K for the fiscal year ended December 31, 2018
                          which was filed on March 5, 2019. The Debtors are maintaining their books and records in accordance with U.S. GAAP and the information
                          furnished in this MOR uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data
                          derived from their books and records that was available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors made
                          reasonable efforts to supplement the information set forth in their books and records with additional information concerning transactions that may
                          not have been identified therein. Subsequent information or discovery may result in material changes to the MOR and errors or omissions may
                          exist. Notwithstanding any such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment
                          to update this MOR.

                  3.      Reporting Period: Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring
                          during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the
                          reporting period.


  Notes                                                                                                                                                                          Page 2 of 16
                                 Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 3 of 16
                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                      HOUSTON DIVISION

Case Name:          iHeartMedia, Inc.                                                                                            Petition Date:                  March 14, 2018
Case Number:        18-31274 (MI)

                                               GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                        DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
               4.   Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-
                    bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise
                    purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial information in light of the
                    purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or
                    for any evaluations of the Debtors based on this financial information or any other information.
               5.   Payment of Prepetition Claims Pursuant to First Day Orders: On March 15, 2018 and April 12, 2018, the Bankruptcy Court entered orders
                    (the “First Day Orders” and "Final First Day Orders", respectively) authorizing, but not directing, the Debtors to, among other things, pay certain
                    prepetition (a) liabilities related to use of the Debtors’ cash collateral, and continued use of their cash management system, (b) obligations
                    payable to talent, station affiliates, royalties, and copyrights (c) insurance obligations, (d) employee wages, salaries, and related items, (e)
                    obligations relating to existing customer obligations, and (f) taxes and assessments. If any payments were made on account of such claims
                    following the commencement of these chapter 11 cases pursuant to the authority granted to the Debtors by the Bankruptcy Court under the First
                    Day Orders, such payments have been included in this MOR unless otherwise noted.
               6.   Liabilities Subject to Compromise (“LSTC”): LSTC represents the Debtors' estimate of pre-petition claims to be resolved in connection with
                    the chapter 11 cases. As a result of the chapter 11 filings, the payment of pre-petition liabilities are subject to compromise or other treatment
                    under a plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy
                    Court approves a chapter 11 plan or reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Pre-
                    petition liabilities that are subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments
                    depending on Court actions, further developments with respect to disputed claims, determinations of the secured status of certain claims, the
                    values of any collateral securing such claims, rejection of executory contracts, continued reconciliation or other events. On May 17, 2018, the
                    Court entered an order setting June 29, 2018 as the deadline for the filing of proofs of claim against the Debtors for non-governmental entities.

               7.   Reorganization Items: ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the
                    income statement as reorganization items. Reorganization items primarily include write-off of certain original issue discount and fees relating to
                    debt obligations classified as LSTC, expenses related to legal advisory and representation services, other professional consulting and advisory
                    services, and changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims. Nothing
                    contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their chapter 11 proceedings,
                    including, but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination, defenses, characterization
                    or re-characterization of contracts, assumption or rejection of contracts under the provisions of chapter 3 of Title 11 of the Bankruptcy Code
                    and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable laws to recover assets or avoid
                    transfers.
               8.   Cash and Cash Equivalents: Consistent with the Debtors historical reporting practices and U.S. GAAP, any cash balances considered restricted
                    are reflected in the Balance Sheets as a component of Other current assets or Other assets based on when those restrictions are expected to lapse.
                    As such, the reconciliation of cash receipts and disbursements on MOR-7 includes adjustments for any cash balances moving to and from these
                    restricted accounts.
  Notes                                                                                                                                                                     Page 3 of 16
                                  Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 4 of 16
                                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                        HOUSTON DIVISION

Case Name:           iHeartMedia, Inc.                                                                                               Petition Date:                   March 14, 2018
Case Number:         18-31274 (MI)

                                                GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                         DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT

               9.    Intercompany Transactions and Balance: Prior to the Petition Date (and subsequent to the Petition Date but only pursuant to Bankruptcy
                     Court approval), the Debtors routinely engaged (and continue to engage) in intercompany transactions with both Debtor and non-Debtor affiliates.
                     Intercompany transactions among the Debtors have been eliminated in the financial statements contained herein. Intercompany transactions
                     among the Debtors and the Non-Filing Entities are presented on a net balance basis.
               10.   Investments in Subsidiaries: The book basis for investments in subsidiaries have not historically been maintained by the Debtors in the general
                     ledgers at a legal entity level and these values are not representative of the fair value or net assets of non-Debtor affiliates. As such, these
                     balances are reflected in the Balance Sheets as a component of Equity.
               11.   Insiders: For purposes of this MOR, the Debtors defined “insiders” pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b)
                     officers; (c) persons in control of the Debtors; (d) relatives of the Debtors' directors, officers, or persons in control of the Debtors; and (e) Debtor
                     and non-Debtor affiliates of the foregoing. Moreover, the Debtors do not take a position with respect to: (a) any insider's influence over the
                     control of the Debtors; (b) the management responsibilities or functions of any such insider; (c) the decision making or corporate authority of any
                     such insider; or (d) whether the Debtors or any such insider could successfully argue that he or she is not an “insider” under applicable law, with
                     respect to any theories of liability, or for any other purpose.
               12.   Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but
                     shall be under no obligation to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with
                     respect to their chapter 11 cases.




  Notes                                                                                                                                                                         Page 4 of 16
                                                         Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 5 of 16
                                                                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                      HOUSTON DIVISION


Case Name:                    iHeartMedia, Inc.                                                                                                                                                                    Petition Date:           March 14, 2018
Case Number:                  18-31274 (MI)


                                                                                                                  Comparative Balance Sheets
Assets (USD $ thousands)                                                      31-Mar-18        30-Apr-18      31-May-18           30-Jun-18        31-Jul-18        31-Aug-18        30-Sep-18        31-Oct-18        30-Nov-18        31-Dec-18         31-Jan-19
Current Assets
Cash and cash equivalents                                                 $      120,121   $      240,683    $     275,391    $       57,370   $      157,610   $       89,481   $       76,154   $      126,251   $      162,908   $      178,924    $      221,202
Accounts receivable, net of allowance                                            728,528          706,389          734,391           777,958          743,602          750,174          809,974          809,268          841,409          866,088           760,167
Intercompany Receivable                                                              -                -                -               2,329              -                -                  -                -            5,495                -                 -
Prepaid expenses                                                                 118,179          120,873          105,675           113,028          116,428          112,458          115,308          107,479          107,219           98,836           113,260
Other current assets                                                              83,269           50,199           62,786            22,825           36,486           25,900           25,651           62,482           62,558           24,576            23,554
Total Current Assets                                                           1,050,097        1,118,144        1,178,243           973,510        1,054,126          978,013        1,027,087        1,105,480        1,179,589        1,168,424         1,118,183
Property, Plant and Equipment
Other property, plant and equipment, net                                         473,231
                                                                                     -            469,664
                                                                                                      -           466,603
                                                                                                                      -              466,089
                                                                                                                                         -            461,270
                                                                                                                                                          -            461,122
                                                                                                                                                                           -            462,609
                                                                                                                                                                                            -            463,849
                                                                                                                                                                                                             -            466,538
                                                                                                                                                                                                                              -            501,677
                                                                                                                                                                                                                                               -             496,914
                                                                                                                                                                                                                                                                 -
Intangible Assets
Indefinite-lived intangibles - licenses                                        2,442,785        2,442,785        2,442,784         2,442,784        2,442,477        2,442,477        2,409,326        2,409,411        2,409,411        2,409,411         2,409,411
Other intangibles, net                                                           230,075          216,820          203,535           190,154          176,864          173,998          171,134          168,272          165,407          196,741           193,504
Goodwill                                                                       3,335,433        3,335,433        3,335,433         3,335,433        3,335,433        3,335,433        3,335,433        3,335,433        3,335,433        3,412,753         3,412,753
Other Assets
Right of Use Assets (1)                                                              -                -                -                 -                -                -                -                -                -                -             356,215
Other assets                                                                      47,398           47,899           47,860            49,050           49,254           55,143           58,080           59,007           60,258           63,203            63,819
Total Assets                                                              $ 7,579,019      $ 7,630,745       $ 7,674,458      $ 7,457,020      $ 7,519,424      $ 7,446,186      $ 7,463,669      $ 7,541,452      $ 7,616,636      $ 7,752,209       $ 8,050,799


Note:
(1) In July 2018, the FASB issued ASU 2018-11, Leases (Topic 842), which was adopted by the Company effective January 1, 2019. As a result of adoption, the Company recorded the fair value of its lease commitments as a Right of Use asset
   with the offsetting liability primarily charged to Liabilities Subject to Compromise for the leases that were in place as of the petition date. Further, a reduction in Total other Long-term Liabilities was also recorded in January 2019 as a result
   of the write-off of non-cash deferred gains associated with certain leases.




     MOR-2                                                                                                                                                                                                                                            Page 5 of 16
                                                        Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 6 of 16
                                                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                          HOUSTON DIVISION

Case Name:                   iHeartMedia, Inc.                                                                                                                                                                 Petition Date:              March 14, 2018
Case Number:                 18-31274 (MI)

                                                                                                                       Comparative Balance Sheets
Liabilities and Equity (USD $ thousands)                                      31-Mar-18          30-Apr-18          31-May-18          30-Jun-18          31-Jul-18          31-Aug-18          30-Sep-18          31-Oct-18          30-Nov-18          31-Dec-18          31-Jan-19
Current Liabilities
Accounts payable                                                          $       15,001     $       35,199     $       36,329     $       44,342     $       44,448     $       43,927     $       49,737     $       44,922     $       45,584     $       49,129     $       46,751
Intercompany payable                                                                 193             16,999             14,690                -               18,636             34,943              9,227              7,604                -                2,894              6,998
Accrued expenses                                                                  90,026            137,072            172,405            236,453            246,399            214,887            240,412            245,862            246,678            296,149            251,606
Accrued interest                                                                   1,363              1,325              1,702                427                486                517                592                349                470                766                379
Deferred income                                                                  137,592            142,293            142,300            133,420            129,482            129,082            130,236            125,825            110,435            120,328            123,874
Short-term DIP financing                                                             -                  -                  -              125,000            125,000             25,000                -                  -                  -                  -                  -
Current portion of long-term debt (1)                                                -                  -                  -                  -                  -                  -                  -                  -                  -               46,105             46,105
Total Current Liabilities                                                        244,175            332,888            367,426            539,642            564,451            448,356            430,204            424,562            403,167            515,371            475,713
Long-term debt                                                                   365,811            367,721            368,163                -                  -                  -                  -                  -                  -                  -                  -
Total other long-term liabilities (2)                                            237,313            236,147            234,950            235,930            234,723            233,692            233,769            232,583            232,213            229,640            121,742
Liabilities subject to compromise (2)                                         17,520,114         17,454,327         17,406,356         17,503,352         17,492,457         17,483,535         17,507,135         17,491,493         17,484,234         17,511,976         17,853,328
Equity (Deficit)
Total Equity                                                                  (10,788,394)       (10,760,338)       (10,702,437)       (10,821,904)       (10,772,207)       (10,719,397)       (10,707,439)       (10,607,186)       (10,502,978)       (10,504,778)       (10,399,984)
Total Liabilities And Equity                                              $    7,579,019     $ 7,630,745        $    7,674,458     $    7,457,020     $    7,519,424     $    7,446,186     $ 7,463,669        $ 7,541,452        $ 7,616,636        $    7,752,209     $    8,050,799

Notes:
(1) Beginning December 2018, balance includes deferred purchase considerations related to two court approved business acquisitions expected to be paid within one year.
(2) In July 2018, the FASB issued ASU 2018-11, Leases (Topic 842), which was adopted by the Company effective January 1, 2019. As a result of adoption, the Company recorded the fair value of its lease commitments as a Right of Use asset
    with the offsetting liability primarily charged to Liabilities Subject to Compromise for the leases that were in place as of the petition date. Further, a reduction in Total other Long-term Liabilities was also recorded in January 2019 as a result
    of the write-off of non-cash deferred gains associated with certain leases.




     MOR-3                                                                                                                                                                                                                                                            Page 6 of 16
                                                      Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 7 of 16
                                                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                                                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                          HOUSTON DIVISION


Case Name:                        iHeartMedia, Inc.                                                                                                                                                Petition Date:        March 14, 2018
Case Number:                      18-31274 (MI)


                                                                                                   Schedule of Post-Petition Liabilities
Post-Petition Liabilities (USD $ thousands)                                                30-Apr-18      31-May-18      30-Jun-18       31-Jul-18     31-Aug-18      30-Sep-18      31-Oct-18      30-Nov-18       31-Dec-18     31-Jan-19
Post-Petition Liabilities
Accounts payable                                                                          $     35,199   $     36,329   $     44,342   $     44,448   $     43,927   $     49,737   $     44,922   $     45,584     $    49,129   $     46,751
Intercompany payable                                                                            16,999         14,690            -           18,636         34,943          9,227          7,604            -             2,894          6,998
Accrued expenses
   Accrued compensation                                                                         58,867        64,874         72,706         81,761         52,850         65,652         55,347         56,124           83,360         80,723
   Accrued benefits                                                                              9,024         7,054          9,283          8,220          8,232          8,167          7,813          7,996            8,756         11,652
   Accrued insurance                                                                            25,375        26,024         27,420         26,045         26,555         27,536         28,789         29,628           29,455         29,818
   Accrued other                                                                                43,806        74,453        127,044        130,373        127,250        139,057        153,913        152,930          174,578        129,413
Accrued interest                                                                                 1,325         1,702            427            486            517            592            349            470              766            379
Deferred income                                                                                142,293       142,300        133,420        129,482        129,082        130,236        125,825        110,435          120,328        123,874
Short-term DIP financing                                                                           -             -          125,000        125,000         25,000            -              -              -                -              -
Current portion of long-term debt (1)                                                              -             -              -              -              -              -              -              -             46,105         46,105
Total long term liabilities (2)                                                                603,868       603,113        235,930        234,723        233,692        233,769        232,583        232,213          229,640        121,742
  Total Post-Petition Liabilities                                                         $    936,756   $   970,539    $   775,572    $   799,174    $   682,048    $   663,973    $   657,145    $   635,380      $   745,011   $    597,455
Notes:
(1) Beginning December 2018, balance includes deferred purchase considerations related to two court approved business acquisitions expected to be paid within one year.
(2) In July 2018, the FASB issued ASU 2018-11, Leases (Topic 842), which was adopted by the Company effective January 1, 2019. As a result of adoption, the Company recorded the fair value of its lease commitments
   as a Right of Use asset with the offsetting liability primarily charged to Liabilities Subject to Compromise for the leases that were in place as of the petition date. Further, a reduction in Total other Long-term Liabilities
   was also recorded in January 2019 as a result of the write-off of non-cash deferred gains associated with certain leases.




    MOR-4                                                                                                                                                                                                                   Page 7 of 16
                                                    Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 8 of 16
                                                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                     HOUSTON DIVISION

Case Name:                      iHeartMedia, Inc.                                                                                                                                             Petition Date:   March 14, 2018
Case Number:                    18-31274 (MI)

                                                                                  Aging of Post-Petition Liabilities and Aging of Accounts Receivable
(USD $ thousands)
Aging of Post-Petition Liabilities as of January 31, 2019 (1)
                    Trade       Intercompany          Accrued          Accrued             Accrued                          Accrued            Deferred           Other
Days               Accounts        Payable          Compensation       Benefits           Insurance     Accrued Other       Interest           Income           Liabilities       Total
Current        $       42,618   $         6,998     $     80,723   $       11,652     $        29,818   $     129,413   $            379   $      123,874   $       167,847   $     593,322
1-30                    3,577               -                -                -                   -               -                  -                -                 -             3,577
30-60                      78               -                -                -                   -               -                  -                -                 -                78
60-90                     146               -                -                -                   -               -                  -                -                 -               146
90+                       332               -                -                -                   -               -                  -                -                 -               332
               $       46,751   $         6,998     $     80,723   $       11,652     $        29,818   $     129,413   $            379   $      123,874   $       167,847   $     597,455

Aging of Accounts Receivable as of January 31, 2019 (1)
Days           Customer #1       Customer #2        Customer #3    Customer #4         Customer #5          Other            Total
Current       $       6,618 $          6,967        $      2,789   $        5,898     $         3,778   $     231,082   $      257,132
31-60                11,356           10,240               5,164            5,336               6,629         188,362          227,087
61-90                 7,545            4,893               5,264            5,357               4,932         115,162          143,153
91+                   1,028            4,420              11,839            5,071               5,477         130,435          158,270
Less: Allowance For Doubtful Accounts                                                                                          (25,475)
 Total        $      26,547 $         26,520        $     25,056   $       21,662     $        20,816   $     665,041   $      760,167


Notes:
(1) Figures on MOR-5 may not foot and immaterial differences with balances reported on MOR-2 and MOR-3 may exist as a result of rounding.




    MOR-5                                                                                                                                                                                                          Page 8 of 16
                                                   Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 9 of 16
                                                                                        IN THE UNITED STATES BANKRUPTCY COURT
                                                                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                         HOUSTON DIVISION


Case Name:                     iHeartMedia, Inc.                                                                                                                                  Petition Date:        March 14, 2018
Case Number:                   18-31274 (MI)


                                                                                         Statement of Income (Loss) for the Period Ending
Profit and Loss (USD $ thousands) (1)                                                30-Apr-18       31-May-18       30-Jun-18       31-Jul-18      31-Aug-18      30-Sep-18       31-Oct-18       30-Nov-18      31-Dec-18      31-Jan-19

Revenue                                                                             $    417,946     $    318,665    $   305,885     $   281,124    $   299,394    $   329,466    $   349,402      $   343,676    $   326,035    $   231,805
Operating expenses:
Direct operating expenses (excludes depreciation and amortization)                       130,489           89,716         87,526          83,875         86,475         96,767    89,299                90,913        107,235         86,687
Selling, general and administrative (excludes depreciation and amortization)             165,657          107,831        111,721         102,724        104,603        115,083   121,764               114,295        133,395        107,958
Corporate expenses (excludes depreciation and amortization)                               22,778           18,570          7,436          17,540         19,449         10,442    21,342                20,116         13,186         18,223
Depreciation and amortization                                                             34,377           21,577         21,393          21,406         10,818         10,812    11,418                10,622         14,101         11,826
Impairment charges                                                                           -                -              -               -              -           33,151 -                           -              -              -
Other operating income (expense), net                                                       (714)
                                                                                             -                (77)
                                                                                                              -             (692)
                                                                                                                             -              (333)
                                                                                                                                             -           (1,294)
                                                                                                                                                            -             (831)
                                                                                                                                                                           -        (829)
                                                                                                                                                                                     -                    (669)
                                                                                                                                                                                                           -             (854)
                                                                                                                                                                                                                          -              488
                                                                                                                                                                                                                                         -
Operating income                                                                          63,931           80,894         77,117          55,246         76,755         62,380        104,750          107,061         57,264          7,599

Interest income (expense), net                                                           (10,171)          (2,805)        (5,594)           (727)          (766)        (1,145)          (119)            (153)          (730)           123
Equity income (loss) of nonconsolidated affiliates                                             (6)            (21)           (10)            (11)           (10)           (10)           (10)             (14)           (22)            31
Other income (expense), net                                                                  (85)          (1,966)             (2)          (255)           107              8            (42)              17          2,704             30
Reorganization items, net (2)                                                            202,452
                                                                                             -             21,022
                                                                                                              -           37,321
                                                                                                                             -            15,071
                                                                                                                                             -           19,916
                                                                                                                                                            -           17,489
                                                                                                                                                                           -           16,483
                                                                                                                                                                                          -             11,737
                                                                                                                                                                                                           -           14,628
                                                                                                                                                                                                                          -           13,287
                                                                                                                                                                                                                                         -
Income (Loss) before income taxes                                                       (148,783)          55,080         34,190          39,182         56,170         43,744         88,096           95,174         44,588         (5,504)
Income tax benefit (expense)                                                               8,979            2,630        (153,851)        10,369         10,749        (31,799)        12,112            8,996        (44,629)        (4,029)
Net Income (Loss)                                                                   $ (139,804) $          57,710    $ (119,661) $        49,551    $    66,919    $    11,945    $   100,208      $   104,170    $       (41) $      (9,533)

Notes:
(1) The period ending: "30-APR-18" includes the Post-Petition activity from March 15, 2018 through April 30, 2018
(2) 'During the three months ended June 30, 2018, the Company wrote-off $12.4 million in long-term debt fees in relation to its receivables based credit facility, which was
replaced with a $450.0 million debtors-in-possession credit facility (the “DIP Facility”). The write-off of long-term debt fees was included within Reorganization items,
net. The Company also expensed $10.4 million in long-term debt fees incurred in relation to the new DIP Facility and included them within Reorganization items, net.




    MOR-6                                                                                                                                                                                                                   Page 9 of 16
                                                Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 10 of 16
                                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                    HOUSTON DIVISION


Case Name:                  iHeartMedia, Inc.                                                                                                             Petition Date:       March 14, 2018
Case Number:                18-31274 (MI)


                                                                  Cash Receipts and Disbursements for the Period Ending
Book Cash Receipts and Disbursements (USD $ millions) (1)(2)        30-Apr-18       31-May-18     30-Jun-18     31-Jul-18     31-Aug-18     30-Sep-18      31-Oct-18       30-Nov-18     31-Dec-18      31-Jan-19
Receipts
Net Operating Receipts                                              $     427.2     $   297.3     $   268.2     $   331.0     $   311.6     $   267.4     $      384.1     $   301.2     $   308.4      $   341.0
  Total Receipts                                                          427.2         297.3         268.2         331.0         311.6         267.4            384.1         301.2         308.4          341.0
Disbursements
Rent (Non-Site Leases)                                                     (20.3)        (13.1)        (14.1)        (11.6)        (14.9)        (13.5)          (19.8)         (13.1)        (16.1)         (13.7)
Payroll                                                                    (75.5)        (64.3)        (55.3)        (56.9)        (82.0)        (55.6)          (79.7)         (61.7)        (58.6)         (61.0)
Payroll Tax                                                                (41.7)        (32.3)        (27.2)        (40.7)        (29.9)        (25.6)          (37.3)         (30.4)        (26.3)         (34.6)
Benefits                                                                   (27.6)        (22.0)        (19.5)        (20.2)        (22.2)        (19.8)          (22.7)         (22.8)        (25.4)         (19.8)
General AP (3)                                                            (124.2)       (118.1)       (106.3)        (99.0)       (124.8)        (89.6)         (143.0)        (101.6)       (149.5)        (148.3)
Utilities/Telecom                                                           (6.5)         (4.5)         (3.5)         (4.7)         (5.6)         (4.3)           (5.2)          (3.8)         (3.6)          (3.9)
Management Fees                                                               -             -             -             -             -             -               -              -             -              -
  Total Operating Disbursements                                           (295.8)       (254.2)       (225.8)       (233.1)       (279.4)       (208.4)         (307.8)        (233.3)       (279.5)        (281.2)

Operating Cash Flow                                                       131.4          43.0          42.4          97.9          32.2          59.0             76.3          67.9            28.8         59.8
Debt Paydown (4)                                                              -             -         (387.6)           -         (100.0)        (25.1)             -              -              -              -
ABL Draw (5)                                                                  -             -         118.3             -             -             -               -              -              -              -
Interest                                                                      -             -             -             -             -             -               -              -              -             -
ABL Adequate Protection Interest                                            (2.4)         (2.2)         (0.0)         (0.6)         (0.7)         (0.2)           (0.6)          (0.2)          (0.0)         (0.8)
Capex                                                                       (6.9)         (2.9)         (7.2)         (2.3)         (5.9)         (5.4)           (6.4)          (5.2)          (8.5)         (6.3)
Cash Flow Before Intercompany                                             122.2          38.0         (234.2)        95.0          (74.3)        28.4             69.3          62.6            20.3         52.7
Intercompany Transfer from / (to) Non-Filing Entities (6)                  11.7
                                                                            -             (2.3)        (17.0)        21.0          16.3          (25.7)           (1.6)         (13.1)           8.4            4.1
Total Operating Cash Flow                                                 133.9          35.7         (251.2)       115.9          (58.0)          2.7            67.7          49.5            28.7         56.8
Restructuring Activities
Restructuring Professional Fees (MOR-9)                             $      (1.4)
                                                                            -             (1.0)         (1.4)        (15.7)        (10.1)        (15.8)          (21.0)         (12.8)        (12.7)         (14.5)
  Total Cash Flow                                                   $     132.5 $        34.7     $   (252.6) $     100.2     $    (68.1) $      (13.1) $         46.7     $    36.7     $      16.0    $    42.3




    MOR-7                                                                                                                                                                                       Page 10 of 16
                                                Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 11 of 16
                                                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                      HOUSTON DIVISION


Case Name:                  iHeartMedia, Inc.                                                                                                                                 Petition Date:      March 14, 2018
Case Number:                18-31274 (MI)


                                                                                    Cash Receipts and Disbursements for the Period Ending
Book Cash Receipts and Disbursements (USD $ millions) (1)(2)                           30-Apr-18     31-May-18       30-Jun-18     31-Jul-18     31-Aug-18        30-Sep-18    31-Oct-18       30-Nov-18   31-Dec-18     31-Jan-19

Notes:
(1) The period ending: "30-APR-18" includes the Post-Petition activity from March 15, 2018 through April 30, 2018.
(2) Figures on MOR-7 may not foot due to rounding.                                                            5.5          11.2
(3) October 2018 and December 2018 includes approximately $36.2 million and $38.0 million of cash purchase consideration, respectively, related to two recent court approved business acquisitions.
(4) On June 14, 2018, the Debtors refinanced the existing ABL credit facility with TPG (the “TPG Facility”). As part of the refinancing process, the Debtors repaid the TPG
Facility in full, partially through the use of ~$269 million of cash on-hand. The balance of the repayment of the TPG Facility was sourced via funding provided under the
Debtor’s replacement ABL credit facility with Citibank. Subsequently, the Debtors paid down $100mm of the ABL balance on August 16, 2018 and $25mm on September
17, 2018 as cash permitted.
(5) ABL draw represents the balance that was transferred from Citibank to Debtor bank accounts net of bank and professional fees associated with the refinance.
(6) As described more fully in the Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
Management System and Maintain Existing Bank Accounts and (B) Continue to Perform Intercompany Transactions and (III) Granting Related Relief [Docket No. 14] (the
"Cash Management Motion"), the Debtors engage in a range of intercompany transactions in the ordinary course of business. Pursuant to the order granting the relief
requested in the Cash Management Motion [Docket No. 454] (the "Cash Management Order"), the Bankruptcy Court has granted the Debtors authority to continue the
intercompany transactions in the ordinary course of business.




    MOR-7                                                                                                                                                                                                          Page 11 of 16
                                                           Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 12 of 16

                                                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                              HOUSTON DIVISION

Case Name:            iHeartMedia, Inc.                                                                                                                                                           Petition Date:            March 14, 2018
Case Number:          18-31274 (MI)


                                                                                                            Cash Account Reconcilation
(USD $ millions)

Bank Account Balances as of January 31, 2019
Bank                                  Legal Entity               Account #             Type                Balance          Bank                          Legal Entity                Account #             Type                Balance

Bank of America            Capstar Radio Operating Company         9903      Savings                                  0.0   Bank of America   iHeartMedia Management Services, Inc.     1EJE      Postpetition Investment                 -
Seaport                          CC Finco Holdings, LLC            0178      Investment                              -      Bank of America   iHeartMedia Management Services, Inc.     7481      Lockbox                               -
Merrill Lynch                 Clear Channel Holdings, Inc.         2712      Investment                              0.0    Bank of America   iHeartMedia Management Services, Inc.     8238      Lockbox                               -
Pershing                      Clear Channel Holdings, Inc.         1607      Investment                              -      Bank of America   iHeartMedia Management Services, Inc.     6750      Lockbox                               -
Bank of America                 Clear Channel Metro, LLC           8035      Concentration                           0.2    Citibank          iHeartMedia Management Services, Inc.     7601      Escrow                                -
Bank of America                 Clear Channel Metro, LLC           4486      Lockbox                                 -      U.S. Bank         iHeartMedia Management Services, Inc.     5112      Disbursement                          -
Bank of America                 Critical Mass Media, Inc.          3479      Lockbox                                 -      U.S. Bank         iHeartMedia Management Services, Inc.     5450      Disbursement                          -
U.S. Bank                       Critical Mass Media, Inc.          0747      Disbursement                            -      U.S. Bank         iHeartMedia Management Services, Inc.     5146      Disbursement                          -
Bank of America                iHeartCommunications, Inc.          0614      Lockbox                                 -      U.S. Bank         iHeartMedia Management Services, Inc.     5120      Payroll                               -
Bank of America                iHeartCommunications, Inc.          1558      Lockbox                                 -      Federated         iHeartMedia Management Services, Inc.     3888      Investment                            -
PNC                            iHeartCommunications, Inc.          0015      Deposit                                 -      Fidelity          iHeartMedia Management Services, Inc.     8321      Investment                            -
BNY Mellon                     iHeartCommunications, Inc.          4238      Investment                              -      Goldman Sachs     iHeartMedia Management Services, Inc.     5589      Investment                            -
UBS                            iHeartCommunications, Inc.          2902      Investment                              -      Goldman Sachs     iHeartMedia Management Services, Inc.     5773      Investment                            -
U.S. Bank                  iHeartMedia + Entertainment, Inc.       2264      Deposit                                 0.0    Goldman Sachs     iHeartMedia Management Services, Inc.     2342      Investment                            -
Bank of America            iHeartMedia + Entertainment, Inc.       2512      Lockbox                                 -      Goldman Sachs     iHeartMedia Management Services, Inc.     5775      Investment                            -
Bank of America            iHeartMedia + Entertainment, Inc.       6934      Lockbox                                 -      Goldman Sachs     iHeartMedia Management Services, Inc.     2340      Investment                            -
Bank of America            iHeartMedia + Entertainment, Inc.       5609      Lockbox                                 -      Goldman Sachs     iHeartMedia Management Services, Inc.     2343      Investment                            -
Bank of America            iHeartMedia + Entertainment, Inc.       0167      Lockbox                                 -      Goldman Sachs     iHeartMedia Management Services, Inc.     5711      Investment                            -
Bank of America            iHeartMedia + Entertainment, Inc.       3709      Lockbox                                 -      Goldman Sachs     iHeartMedia Management Services, Inc.     7265      Investment                            -
Bank of America          iHeartMedia Management Services, Inc.     7415      Disbursement                            0.3    Goldman Sachs     iHeartMedia Management Services, Inc.     5311      Investment                            -
Bank of America          iHeartMedia Management Services, Inc.     6812      Disbursement                            0.5    Goldman Sachs     iHeartMedia Management Services, Inc.     8552      Investment                            -
Bank of America          iHeartMedia Management Services, Inc.     3953      Disbursement                            0.0    Goldman Sachs     iHeartMedia Management Services, Inc.     0500      Investment                            -
Bank of America          iHeartMedia Management Services, Inc.     6586      Master Concentration                    1.5    Goldman Sachs     iHeartMedia Management Services, Inc.     2341      Investment                            -
Bank of America          iHeartMedia Management Services, Inc.     1402      Master Disbursement                     0.5    Goldman Sachs     iHeartMedia Management Services, Inc.     5774      Investment                            -
Bank of America          iHeartMedia Management Services, Inc.     6466      Lockbox Concentration                   6.3    Goldman Sachs     iHeartMedia Management Services, Inc.     8616      Investment                            -
Citibank                 iHeartMedia Management Services, Inc.     9340      Deposit                                 0.3    State Street      iHeartMedia Management Services, Inc.     1421      Investment                            -
Citibank                 iHeartMedia Management Services, Inc.     6001      Deposit                                 0.2    StoneCastle       iHeartMedia Management Services, Inc.     4539      Investment                            -
Citibank                 iHeartMedia Management Services, Inc.     9359      Deposit                                 0.5    Merrill Lynch     iHeartMedia Management Services, Inc.     0420      Postpetition Investment               -
Citibank                 iHeartMedia Management Services, Inc.     5075      Deposit                                 0.2    Fidelity                     iHeartMedia, Inc.              1576      Deferred Comp                        12.0
Citibank                 iHeartMedia Management Services, Inc.     1943      Deposit                                 -      Bank of America              iHeartMedia, Inc.              5540      Deposit                               -
Frost                    iHeartMedia Management Services, Inc.     0148      Deposit                                 0.0    U.S. Bank                Katz Media Group, Inc.             5096      Disbursement                          -
U.S. Bank                iHeartMedia Management Services, Inc.     5070      Disbursement                            -      Bank of America          Katz Media Group, Inc.             3777      Lockbox                               -
U.S. Bank                iHeartMedia Management Services, Inc.     5088      Disbursement                            -      Bank of America          Katz Media Group, Inc.             5119      Lockbox                               -
U.S. Bank                iHeartMedia Management Services, Inc.     0507      Master Funding                          -      U.S. Bank                Katz Media Group, Inc.             5104      Disbursement                          -
U.S. Bank                iHeartMedia Management Services, Inc.     1880      Payroll                                 0.0    Bank of America          Premiere Networks, Inc.            7905      Deposit                               0.0
U.S. Bank                iHeartMedia Management Services, Inc.     1898      Payroll                                 0.0    Bank of America          Premiere Networks, Inc.            8094      Deposit                               0.0
U.S. Bank                iHeartMedia Management Services, Inc.     5138      Payroll                                 -      Chase                    Premiere Networks, Inc.            8365      Deposit                               0.0
Bank of America          iHeartMedia Management Services, Inc.     4404      ABL Reserve                             -      Bank of America        Terrestrial RF Licensing, Inc.       9054      Lockbox                               -
Bank of America          iHeartMedia Management Services, Inc.     4462      Utility Deposit                         3.4    Signature Bank    iHeartMedia Management Services, Inc.     0716      Checking                              -
Goldman Sachs            iHeartMedia Management Services, Inc.     2344      Postpetition Investment                 -      Signature Bank    iHeartMedia Management Services, Inc.     0724      Investment                          109.1
Invesco                  iHeartMedia Management Services, Inc.     0266      Investment                              -      Signature Bank    iHeartMedia Management Services, Inc.     0732      Investment                          117.9

   Total above                                                                                         $             13.9      Total Above                                                                                  $         239.0
                                                                                                                               Total Cash                                                                                   $         252.9




    MOR-8                                                                                                                                                                                                                                     Page 12 of 16
                                                                Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 13 of 16
                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                            HOUSTON DIVISION

Case Name:               iHeartMedia, Inc.                                                                                Petition Date:   March 14, 2018
Case Number:             18-31274 (MI)


                                                                                           Cash Account Reconcilation
(USD $ millions)
                                               Book-To-Bank Cash Reconciliation

Beginning Book Balance (1)                                                            $         178.9
(+/-) Net Book Cash Flow (MOR-7)                                                                 42.3
(+/-) Decrease (increase) in Restricted Cash                                                       -
Ending Book Balance (MOR-2)                                                                     221.2
(+) Fidelity Account (Deferred Comp)                                                             12.0
(+) Utility Deposit Account                                                                       3.4
(+) ABL Reserve Account                                                                            -
(-) Cash In Transit, Outstanding Checks, & Other                                                 16.3
Ending Bank Balance                                                                   $         252.9


Notes:
(1) The Beginning Book Balance reflects the balance as of December 31, 2018.




    MOR-8                                                                                                                                                   Page 13 of 16
                                                           Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 14 of 16
                                                                                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                              HOUSTON DIVISION


Case Name:                 iHeartMedia, Inc.                                                                                                                                                                                       Petition Date:   March 14, 2018
Case Number:               18-31274 (MI)


                                                                                                          Total Disbursements by Debtor Entity for the Period Ending
(USD $) (1)

Total Disbursements By Debtor Entity
    Debtor
    Case #                     Legal Entity Name                  31-Mar-18           30-Apr-18           31-May-18           30-Jun-18           31-Jul-18           31-Aug-18           30-Sep-18           31-Oct-18           30-Nov-18             31-Dec-18            31-Jan-19
   18-31274 iHeartMedia, Inc                                  $               -   $        196,398    $        181,194    $        142,084    $               -   $               -   $        684,796    $        187,500    $         37,966      $        261,289     $          4,135
   18-31277 AMFM Broadcasting Licenses, LLC                                   -                   -                   -                   -                   -                   -                   -                   -                   -                      -                   -
   18-31278 AMFM Broadcasting, Inc.                                  1,299,769           3,798,447           2,074,130           1,905,005           1,750,567           1,729,292           1,639,228           2,557,367           2,011,961             1,361,605            2,393,852
   18-31279 AMFM Operating, Inc.                                              -                   -                   -                   -                   -                   -                   -                   -                   -                      -                   -
   18-31280 AMFM Radio Licenses, LLC                                          -                   -                   -                   -                   -                   -                   -                   -                   -                      -                   -
   18-31281    AMFM Texas Broadcasting, LP                             268,902             394,218             381,428             623,711             468,055             541,817             328,965             443,439             400,095               373,301              242,267
   18-31282 AMFM Texas Licenses, LLC                                          -                   -                   -                   -                   -                   -                   -                   -                   -                      -                   -
   18-31283 AMFM Texas, LLC                                                   -                   -                   -                   -                   -                   -             63,860                    -                   -                      -                   -
   18-31284 Capstar Radio Operating Company                          5,316,769           8,259,064           8,946,165          10,554,645           8,294,495          10,303,250           9,446,771          13,005,872           8,670,737             8,303,280            9,148,370
   18-31285    Capstar TX, LLC                                           7,883               2,586                   -                 449                 814              20,126           4,313,946                 810               4,749                   760                  624
   18-31286    CC Broadcast Holdings, Inc.                                   -                   -                   -                   -                   -                   -                   -                   -                   -                     -                    -
   18-31287    CC Finco Holdings, LLC                                        -                   -                   -                   -                   -                   -                   -                   -                   -                     -                    -
   18-31288    CC Licenses, LLC                                              -                   -                   -                   -                   -                   -                   -                   -                   -                     -                    -
   18-31289    Christal Radio Sales, Inc.                                    -                   -                   -                   -                   -                   -                   -                   -                   -                     -                    -
   18-31290    Cine Guarantors II, Inc.                                      -                   -                   -                   -                   -                   -                   -                   -                   -                     -                    -
   18-31291    Citicasters Co.                                       4,586,064           6,283,054           6,963,703           5,678,541           5,556,511           8,951,935           6,300,980           5,964,337           4,413,285             5,122,302            8,473,091
   18-31292    Citicasters Licenses, Inc.                                    -                   -                   -                   -                   -                   -                   -                   -                   -                     -                    -
   18-31293    Clear Channel Broadcasting Licenses, Inc.                     -                   -                   -                   -                   -                   -                   -                   -                   -                     -                    -
   18-31294    Clear Channel Holdings, Inc.                             12,635               5,711                   -                   -                   -             128,287             205,683             288,633             674,195               105,360               14,885




     Exhibit A                                                                                                                                                                                                                                                      Page 14 of 16
                                                          Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 15 of 16
                                                                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                                HOUSTON DIVISION


Case Name:                iHeartMedia, Inc.                                                                                                                                                                                     Petition Date:       March 14, 2018
Case Number:              18-31274 (MI)


                                                                                                             Total Disbursements by Debtor Entity for the Period Ending
(USD $) (1)

Total Disbursements By Debtor Entity
    Debtor
    Case #                    Legal Entity Name                      31-Mar-18           30-Apr-18           31-May-18          30-Jun-18          31-Jul-18          31-Aug-18          30-Sep-18          31-Oct-18          30-Nov-18               31-Dec-18          31-Jan-19
   18-31296 Clear Channel Metro, LLC                                            -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31297 Clear Channel Mexico Holdings, Inc.                                 -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31298 Clear Channel Real Estate, LLC                                      -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31299 Critical Mass Media, Inc.                                           -                   -                   -                  -                  -                  -              1,150                  -                  -                       -                  -
   18-31273 iHeartCommunications, Inc.                                    416,743           2,409,311           2,152,005            263,311         15,678,304         10,362,812         18,201,182         20,155,474         14,486,106              15,681,324         15,662,228
   18-31275 iHeartMedia Capital I, LLC                                          -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31276 iHeartMedia Capital II, LLC                                         -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31301 iHeartMedia Management Services, Inc.                      73,531,066         137,853,242         193,248,629        577,425,135        171,419,254        313,971,652        176,146,684        233,846,351        178,033,941             225,886,018        176,492,593
   18-31302 iHM Identity, Inc.                                                  -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31303 Katz Communications, Inc.                                  13,119,980           9,464,344          13,446,375          7,040,369         17,355,839         20,032,280         19,471,652         26,536,680         15,627,817              18,396,585         55,648,144
   18-31304 Katz Media Group, Inc.                                              -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31305 Katz Millennium Sales & Marketing, Inc.                             -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31306 Katz Net Radio Sales, Inc.                                          -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31307 M Street Corporation                                            1,200               1,200               1,930             15,055             22,675             13,475             12,267             42,866              4,570                   2,774              1,200
   18-31308 Premiere Networks, Inc.                                     9,518,395          11,082,118          19,959,043          8,090,262         21,033,247         16,600,973          7,506,292         22,144,639         16,066,498              14,165,830         22,192,550
   18-31309 Terrestrial RF Licensing, Inc.                                      -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31310 TTWN Media Networks, LLC                                    5,488,481           3,683,704           6,228,369          4,615,844          5,354,787          7,690,719          4,348,331          3,852,608          5,239,133               5,526,286          6,277,166
   18-31311 TTWN Networks, LLC                                                  -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
   18-31300 iHeartMedia + Entertainment, Inc.                           4,040,195           5,336,218           6,652,925          5,711,300          4,793,788          5,729,182          6,129,821          6,729,712          5,766,769               5,553,069          6,230,025
   18-31295 Clear Channel Investments, Inc.                                     -                   -                   -                  -                  -                  -                  -                  -                  -                       -                  -
    Total above                                                  $    117,608,082    $    188,769,617   $     260,235,896   $    622,065,712   $    251,728,335   $    396,075,799   $    254,801,608   $    335,756,289   $    251,437,822      $      300,739,785   $    302,781,131

  (1) The period ending "31-Mar-18" includes disbursements made between March 15, 2018 and March 31, 2018.




     Exhibit A                                                                                                                                                                                                                                                     Page 15 of 16
                                                       Case 18-31274 Document 2918 Filed in TXSB on 03/14/19 Page 16 of 16
                                                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                      HOUSTON DIVISION


Case Name:                    iHeartMedia, Inc.                                                                                                                                          Petition Date:                           March 14, 2018
Case Number:                  18-31274 (MI)

                                                                                                  Payments to Insiders and Professionals for the Period Ending
Payments to Insiders & Professionals (USD $ millions) (1)                                  2/28/2018                      30-Apr-18    31-May-18   30-Jun-18     31-Jul-18   31-Aug-18    30-Sep-18       31-Oct-18   30-Nov-18     31-Dec-18      31-Jan-19
Total Payments to Insiders                                                                                                $      6.1   $     3.7   $      3.7    $     3.7   $     6.3    $       0.7     $     6.2   $     0.7    $       0.7     $     0.7


                                                                                                                      0
Payments to Professionals (2)

1. Kirkland & Ellis LLP (Debtors’ lead counsel)                                                                           $       -    $      -    $       -     $     7.2   $      -     $       3.0     $     6.4   $     3.8    $       0.1     $    12.3
2. Moelis & Company (Debtors’ financial advisor)                                                                                  -           -            -            -          2.7            1.4           0.8         0.8            0.4           0.2
3. LionTree Advisors, LLC (Debtors’ financial advisor)                                                                            -           -            -            -           -              -            1.0          -             0.1            -
4. Jackson Walker (Debtors' co-counsel)                                                                                           -           -            -           0.2         0.1            0.1           0.1          -             0.2           0.1
5. Alvarez & Marsal (Debtors' restructuring advisor)                                                                              -           -            -           3.2         2.4            2.1           5.5          -             2.2            -
6. Prime Clerk LLC (Debtors’ claims, noticing, and solicitation agent)                                                           0.4         0.3          0.5          0.4         0.2             -            0.6         0.7            0.6           0.3
7. Ernst & Young (Debtors' auditor)                                                                                               -           -            -            -           -              -            0.3          -             0.6            -
8. PricewaterhouseCoopers (Debtors' tax and accounting advisor)                                                                   -           -            -           1.6          -             0.5           1.2         0.8            1.0           0.3
9. Munger, Tolles & Olson LLP (counsel to the Debtors’ disinterested directors)                                                   -           -            -            -           -             0.6            -          0.2             -             -
10. Perella Wienberg Partners L.P. (financial advisor to the Debtors' disinterested directors)                                    -           -            -            -          0.5             -            0.3          -             0.4           0.1
11. Jones Day (counsel to the Term Loan/PGN Group)                                                                                -           -            -            -           -             2.5            -          2.2            2.8            -
12. PJT Partners, Inc. (financial advisor to the Term Loan/PGN Group)                                                             -          0.2          0.2          0.3         0.5             -            0.2         0.5             -            0.2
13. Arnold & Porter Kaye Scholer LLP (counsel to the Crossover Group)                                                            0.4          -           0.4          0.2         0.4             -            0.3         0.3            0.6            -
14. Ducera Partners LLC (financial advisor to the Crossover Group)                                                                -           -            -            -           -              -             -           -              -             -
15. Gibson, Dunn & Crutcher LLP (counsel to the 2021 Notes Group)                                                                 -           -            -            -           -              -             -           -              -             -
16. Kelley, Drye & Warren (counsel to UMB Bank, N.A., as successor Trustee to the 11.25% PGN Notes due 2021)                      -          0.1           -            -          0.2             -             -          0.1            0.1           0.1
17. GLC Advisors & Co., Inc. (financial advisor to the 2021 Notes Group)                                                          -           -            -            -           -              -             -           -              -             -
18. Schulte Roth & Zabel LLP (co-counsel to TPG Specialty Lending, Inc., Administrative Agent for the ABL Facility)              0.4          -            -            -           -             0.6            -           -              -             -
19. Jones Walker LLP (co-counsel to TPG Specialty Lending, Inc., Administrative Agent for the ABL Facility)                       -           -            -            -           -              -            0.1          -              -             -
20. Akin Gump Strauss Hauer & Feld LLP (counsel to the UCC)                                                                       -           -            -           1.8         2.1            1.9           3.1         2.4            1.5            -
21. Jefferies & Company, Inc. (financial advisor to the UCC)                                                                      -           -            -            -           -             0.7            -           -             0.6            -
22. FTI Consulting, Inc. (restructuring advisor to the UCC)                                                                       -           -            -           0.4         0.6            0.6           0.7         0.9            0.6            -
23. Cahill Gordon & Reindell LLP (counsel to Citibank, N.A., Agent for the Term Loan Facility)                                   0.2         0.1          0.2          0.2          -             0.4           0.2          -             0.3           0.1
24. K&L Gates LLP (counsel to U.S. Bank, N.A. Indenture Trustee)                                                                  -          0.1           -           0.1          -             0.1           0.1         0.1            0.1           0.1
25. Stoock & Stroock & Lavan LLP (counsel to Wilmington Trust, N.A. as successor trustee to the 9% PGNs due 2019,                 -          0.1           -           0.1          -             0.2            -          0.0            0.1           0.1
trustee to the 9% PGNs due 2021, and successor trustee to the 9% PGNs due 2022)
26. Thompson Hine LLP (Local Counsel to Indenture Trustee)                                                                        -           -            -           0.0         0.0             -             -           -              -             -
27. Odinbrook Global Advisors (Expert Witness for Indenture Trustee)                                                              -           -            -            -          0.1            0.3            -           -              -             -
28. Loewinsohn Flegle Deary Simon LLP (Term Loan/PGN Group Counsel)                                                               -           -            -            -          0.3            1.0            -          0.0             -             -
29. Haynes & Boone Fee Examiner                                                                                                   -           -            -            -           -              -             -           -             0.5           0.7
  Total Payments to Professionals (2)                                                                                     $      1.4   $     1.0   $      1.4    $    15.7   $    10.1    $      15.8     $    21.0   $    12.8    $      12.7     $    14.5
Notes:
(1) The period ending: "30-APR-18" includes the Post-Petition activity from March 15, 2018 through April 30, 2018.
(2) Payments to ordinary course professionals are not included in MOR-9.




     MOR-9                                                                                                                                                                                                                             Page 16 of 16
